07/01/2020



                                                                           Case Number: DA 19-0490




   IN THE SUPREME COURT OF THE STATE OF MONTANA
                     DA 19-0490

GRIZ ONE FIREFIGHTING, LLC,         |
                  Appellant,        | ORDER FOR
     v.                             | EXTENSION OF TIME
STATE OF MONTANA,                   |
DEPARTMENT OF LABOR AND             | RE: APPELLANT’S REPLY
INDUSTRY, EMPLOYMENT                | BRIEF
RELATIONS DIVISION and              |
MATTHEW SEAN WEST,                  |
                  Appellees.        |

     Upon consideration of Appellant’s UNOPPOSED Motion and

Declaration for Extension of Time to file the Reply Brief, and Good

Cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an

Extension of Time to and including July 22, 2020, within which to

prepare, file, and serve Appellant’s Reply Brief on appeal.

     SIGNED this _____ day of June, 2020.



                             ______________________________
                             JUSTICE or CLERK OF COURT

ORDER FOR EXTENSION OF TIME
                                                              Page   1 of 1 signed by:
                                                               Electronically
                                                                  Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                      July 1 2020